Wright, J.,
dissenting. I respectfully dissent because I believe the board did everything it was required to do under the statute with respect to notifying Kiel *154of its decision. The board was required by R.C. 3319.11(E) to give Kiel written notice of its decision. The board did so on April 17, 1991 by sending Kiel two letters, both by certified mail, to Kiel’s work and home address. Notwithstanding the majority’s assertion to the contrary, the record filed by the board on appeal (i.e., the record in its unsupplemented state) clearly and beyond doubt contains sufficient evidence showing that Kiel received notice of the board’s decision not to renew his contract before the deadline of April 30, 1991.
That Kiel had timely notice of the board’s decision is evident by Kiel’s written objection to it on April 22, 1991. On that day Kiel’s representative Richard Schneider mailed two letters, both of which were properly in the record filed on appeal, to the treasurer of the board. Both clearly indicate Kiel knew the board had decided not to renew his contract. The first letter reads:
“Pursuant to O.R.C. Section 3319.11(G)(1) et seq., John Kiel hereby demands a written statement describing the circumstances which led the Green Local Board of Education to decide not to re-employ him.”
The second letter reads:
“Pursuant to O.R.C. Section 3319.11(G)(3) et seq., John Kiel hereby demands that a hearing be scheduled regarding the circumstances which led to the Green Local Board of Education’s intention not to re-employ John Kiel. John Kiel demands a record be made of these proceedings and that all issues relating to the decision to non-renew John Kiel’s limited contract of employment be considered.”
The conclusion is inescapable that Kiel had notice of the board’s decision at least eight days before the April 30, 1991 deadline, notice which one may reasonably infer was provided by the two letters mailed by the board to Kiel on April 17. As Judge Cacioppo of the court of appeals aptly observed: “His prior knowledge of [the board’s] decision is * * * obvious.” Indeed it is!
The conclusion is so obvious even Kiel’s representative, who had signed and mailed the April 22 letters, dared not risk answering the question whether Kiel had received notice of the board’s decision. At the May 15, 1991 hearing before the board, the following exchange took place between Kiel’s representative Schneider and board member John Tucker:
“MR. TUCKER: One question, Mr. Schneider. Mr. Kiel did receive notice of nonrenewal.
“MR. SCHNEIDER: We have no proof of that. I got it by reading the newspaper. Whether that’s substantial under the new law, I don’t know, but we haven’t filed any suit, John. But I notice by what the affidavit of the Board is, is one Frank Hayes received that, and it was sent to the high school.
“John, you know as well as I do, whether it be legal or not, that is not Mr. Kiel. So, we are not aware of that, and we have no proof that it was received before the *155required deadline. As to when it was actually received, I got a copy of it in my office, and mine is probably time-stamped. Let’s see if it is. No, mine is not time-stamped either, John. We don’t know that.”
If ever there was a dissembling answer to a simple question, we have it here. It is unfortunate that the board did not follow up on its question by asking Kiel himself if he had received the two April 17 letters which the board had mailed to him. Certainly Kiel, who was present at the hearing, knew whether he had received them. He said nothing, however, and his representative spoke only about the lack of proof of notice rather than answering the question in a forthright manner. It is difficult, however, to fault the board for not pursuing the matter since Kiel had demanded on April 22 both an explanation for the board’s decision and a hearing.
Based on my review of the record properly filed on appeal, I disagree with the majority’s conclusion that “the school board faded to timely notify [Kiel] of its decision not to renew his limited teaching contract.” The record clearly shows (1) the board mailed written notice to Kiel (which is all R.C. 3319.11[E] requires) on April 17, and (2) Kiel had notice by April 22, well before the April 30 deadline. As a result, I am not willing to impose the costly sanction of reinstatement in this case.
I reach my decision on this issue without deciding the admissibility of the treasurer’s affidavit, which the board sought to add to the record. I note, however, that a sworn statement from the treasurer that she personally delivered timely written notice to Kiel on April 23, 1991 would add nothing to what the facts of this case and common sense already reveal. The decision by the court of common pleas to allow the board to supplement the record was, at worst, harmless error.
For the foregoing reasons, I would affirm the decision of the court of appeals. I therefore dissent.
Moyer, C.J., and Deshler, J., concur in the foregoing dissenting opinion.